Citation Nr: 1022826	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-15 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss. 
 
2.  Entitlement to service connection for hemorrhoids. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from June 1981 to June 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO), which, in pertinent part, denied 
the benefits sought on appeal. 

It is noted that the Veteran also initiated an appeal from 
the June 2006 rating decision for the denial of his claims 
for service connection for posttraumatic stress disorder 
(PTSD), a back condition, tinnitus, and bilateral knee 
disorder.  Subsequently, in a July 2008 rating decision, the 
RO granted service connection for each of those claims and 
assigned each a disability rating.  Those claims are no 
longer on appeal. 

In his March 2007 substantive appeal (VA-Form 9), the Veteran 
marked that he desired a hearing before a Member of the Board 
at the RO.  The Veteran was subsequently scheduled for a 
Travel Board hearing in March 2009, but he failed to appear.  
Under the applicable regulation, if an appellant fails to 
appear for a scheduled hearing and a request for postponement 
has not been received and granted, the case will be processed 
as though the request for a hearing had been withdrawn. 38 
C.F.R. § 20.702 (d) (2009).  Accordingly, this Veteran's 
request for a hearing is considered withdrawn.

The record shows that the Veteran has submitted evidence 
directly to the Board.  It was accompanied by a written 
waiver of consideration of such evidence by the agency of 
original jurisdiction.  See 38 C.F.R. § 20.1304 (2009).




FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has 
current hearing loss disability in either ear.    

2.  In a June 2008 correspondence from the Veteran, he stated 
that he wished to withdraw his appeal as to the matter 
involving the denial of service connection for hemorrhoids.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. 
§§ 1101, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.385 (2009).

2.  The criteria for a withdrawal of the Veteran's 
substantive appeal on the issue of entitlement to service 
connection for hemorrhoids have been met. 38 U.S.C.A.                
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.204(b), (c) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the June 2006 RO decision in the matter, VA 
sent a letter to the Veteran in January 2005 that addressed 
some of the notice elements concerning his claim.  The letter 
informed the Veteran of what evidence is required to 
substantiate the claim, and apprised the Veteran as to his 
and VA's respective duties for obtaining evidence.  This 
notice letter did not inform the Veteran how it determines 
the disability rating and the effective date for the award of 
benefits if service connection is to be awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice how disability ratings and effective 
dates for the award of benefits will be assigned if service 
connection is granted or a higher evaluation is awarded. 
Although the RO did not advise the Veteran of such 
information, this decision confirms the RO's denial of 
benefits and the Veteran is therefore not prejudiced in 
regards to lack of Dingess notice.  Proceeding with this 
matter in its procedural posture would not therefore 
prejudice the Veteran.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA has also provided 
the Veteran with audiological examinations in May 2005 and in 
August 2007 to determine the nature and etiology of any 
hearing loss.  The examinations are fully adequate for 
adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 
38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection for Bilateral Sensorineural Hearing 
Loss 

The Veteran seeks service connection for bilateral hearing 
loss due to inservice noise exposure.  Specifically, the 
Veteran asserts that he was exposed to excessive noise from 
gunfire, combat noise and explosions while in service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  Id. 

In addition, certain chronic diseases, including organic 
diseases of the central nervous system and arthritis, may be 
presumed to have incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  Where chronicity of a disease is not shown in 
service, service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303.

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In addition to the rules regarding service connection in 
general, there are additional considerations for addressing 
claims of entitlement to service connection for hearing loss. 

Under the laws administered by VA, a certain threshold level 
of hearing impairment must be shown in order for hearing loss 
to be considered a disability.  Impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz 
is 40 decibels or greater; or when the auditory threshold for 
at least three of the frequencies at 500, 1,000, 2,000, 3,000 
and 4,000 Hertz are 26 decibels or greater; or when speech 
recognitions scores using the Maryland CNC test are less than 
94 percent.  
38 C.F.R. § 3.385.

With audiological examinations, the threshold for normal 
hearing is from zero to 20 decibels; higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet App. 155 (1993).  However, unless a hearing loss as 
defined under 38 C.F.R. § 3.385 is shown, VA may not grant 
service connection for hearing loss. 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102.  On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service 
connection for bilateral hearing loss.  Specifically, he 
attributes his claimed bilateral hearing loss to injury 
caused by combat noise and gunfire noise exposures while he 
was in service.  

At the outset, the Board notes that a review of the Veteran's 
service reflects a Combat Action Ribbon, which establishes 
combat with the enemy.  The Veteran has stated that during 
service he was exposed to combat noise and gunfire noise.  
See the Veteran's statements associated with the November 
2006 correspondence.  In particular, he reported during an 
August 2007 VA audiological examination, he was exposed to 
acoustic trauma from gunfire, combat noise, and explosions 
during service.  This type of acoustic trauma is consistent 
with the circumstances, conditions, or hardships of service 
during a war period.  Pursuant to 38 U.S.C.A. § 1154(b), the 
Board finds that the Veteran was exposed to acoustic traumas 
in service, including as part of the combat against the 
enemy; therefore, the element of in-service exposure to 
acoustic trauma has been established.  

The sole remaining questions are whether the Veteran has 
current hearing loss disability as defined by VA and tinnitus 
disability, and whether his disabilities are related to 
service. 

With regard to the claim for service connection for hearing 
loss, the record does not show that the Veteran has current 
hearing loss disability has defined by 38 C.F.R. § 3.385.  
The most recent audiometric findings from an August 2007 VA 
audiological examination report reveal that the Veteran does 
not have any pure tone thresholds of 40 decibels or greater 
in any of the frequencies at 500, 1,000, 2,000, 3,000 and 
4,000 Hertz, and that the Veteran does not have at least 
three pure tone thresholds at 26 decibels or greater at 500, 
1,000, 2,000, 3,000 and 4,000 Hertz, and that the Veteran 
does not have speech recognitions scores of less than 94 
percent in either ear.  See 38 C.F.R. § 3.385.  Since the 
Veteran does not have a hearing loss disability as defined by 
VA in either ear, service connection for bilateral hearing 
loss is not warranted.  38 C.F.R. §§ 3.303 and 3.385.  

VA laws and regulations provide that there must be a current 
hearing loss disability in order to warrant an award of 
service connection.  See Hickson, 12 Vet. App. at 253 (1999).  
Here, the most recent audiological examination in August 2007 
revealed findings that did not show hearing loss in either 
ear that was so severe as to constitute a disability as 
defined by 38 C.F.R. § 3.385.  Moreover, the August 2007 
examiner found that the Veteran's hearing was within the 
range of normal, bilaterally.  The claim for service 
connection for hearing loss must be denied.  38 C.F.R. §§ 
3.303 and 3.385.

Since the Veteran does not have a hearing loss disability as 
defined by VA in either ear, service connection for bilateral 
hearing loss is not warranted.  38 C.F.R. §§ 3.303 and 3.385.  
Should the Veteran's hearing loss change in the future, he is 
encouraged to again seek an award of service connection.  

3.  Hemorrhoids 

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  
Except for appeals withdrawn on the record at a hearing, 
appeal withdrawals must be in writing. 38 C.F.R. § 20.204(b).

The record reflects that the Veteran perfected an appeal of a 
June 2006 rating decision that denied, inter alia, 
entitlement to service connection for hemorrhoids. 
Thereafter, the Veteran indicated in his June 2008 
correspondence to VA that he wished to withdraw his appeal 
with respect to this claim.  The Board finds that this 
statement qualifies as a valid withdrawal of the issue of 
entitlement to service connection for hemorrhoids.  See 38 
C.F.R. § 20.204.  Accordingly, this claim will be dismissed.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

The appeal as to the denial of a claim for service connection 
for hemorrhoids is dismissed.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


